The board of zoning appeals granted the church permission to encroach eleven feet three inches upon the side-yard space specified in the zoning ordinance, by reason of "practical difficulties or unnecessary hardships." It is my conclusion that upon the record before us this action of the board is not sustainable. Delaney v. Zoning Board of Appeals, 134 Conn. 240, 243,56 A.2d 647. The maps and photographs in evidence showing the location and appearance of the existing structures in the immediate neighborhood along McKinley Avenue, considered in connection with the plan showing the location and dimensions of the school building as proposed, graphically portray the radical departure from the spacing provisions of the ordinance, as heretofore observed, which the permission granted involves. The only power which the board has to vary the spacing provision is prescribed in 1033(7) of the ordinance. This provides that, in a specific case where there are practical difficulties or unnecessary hardships incident to strict compliance, it may accord this relief, but only in harmony with the general purpose and intent of the ordinance to secure the general welfare and do substantial justice.
The significant fact in this case is that, while the church seeks to place the proposed school on that part of its land which fronts on McKinley Avenue and so requires a variance, it has ample room to locate it on Alden Avenue without either violating the ordinance or necessitating any variance under it. That this course would call for the removal of frame structures from that area, involving some possible financial sacrifice, at a date earlier than might otherwise be necessary, is not a controlling fact. In considering whether the difficulty or hardship to the church would be such that the board could grant a variance which would be *Page 12 
in harmony with the general purpose and intent of the ordinance to secure the general welfare and do substantial justice, the board was bound to take a broader view than the apparent monetary distress of the owner. Otherwise there would be no occasion for any zoning law. Thayer v. Board of Appeals, 114 Conn. 15,22, 157 A. 273; Delaney v. Zoning Board of Appeals, supra. When an owner's land affords two possible locations for a proposed building, one of which is adequate and can be utilized without obtaining a variance from the zoning board, and the other is inadequate unless a variance is procured, manifestly the mere fact that the owner prefers to build on the latter instead of the former does not of itself constitute a hardship which affords reason for granting the variance. The statements by counsel for the church as to the dire consequences to it and the city which would result from the necessity of providing interim schooling for pupils now temporarily accommodated in one of the frame structures, should it become necessary to utilize the Alden Avenue instead of the McKinley Avenue location, were not evidence which the board could consider. Celentano v. Zoning Board of Appeals, 135 Conn. 16, 18, 60 A.2d 510.
I therefore conclude that the board upon this record could not reasonably find that this was one of those "rare instances" which under "exceptional circumstances" warrant the relaxation of the general restrictions established by a zoning ordinance. Grady v. Katz, 124 Conn. 525, 529,1 A.2d 137. It follows that, in my judgment, the court erred in dismissing the appeal. *Page 13